DETAILED ACTION
“Method for Producing a Composite Material, and Composite Material”
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 15-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 30, 2021.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-8, 12-14, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “the strips,” there is insufficient antecedent basis for this limitation in the claim. Examiner notes that in parent claim 1, “a first strip,” “a second strip,” and “a filler strip” have been defined; does the recitation “the strips” refer to all three of the strips or to just the first strip and second strip?
Claim 8 recites the limitation “the strip or strips,” there is insufficient antecedent 
Claim 12 recites the limitation “the strips,” there is insufficient antecedent basis for this limitation in the claim. Examiner notes that in parent claim 1, “a first strip,” “a second strip,” and “a filler strip” have been defined; does the recitation “the strips” refer to all three of the strips or to just the first strip and second strip?
Claim 13 recites the limitation “the strips,” there is insufficient antecedent basis for this limitation in the claim. Examiner notes that in parent claim 1, “a first strip,” “a second strip,” and “a filler strip” have been defined; does the recitation “the strips” refer to all three of the strips or to just the first strip and second strip?
Claim 14 recites the limitation “at least one of the strips is formed of two or more individual strips.” First, there is insufficient antecedent basis for the limitation “the strips” in the claim; Examiner notes that in parent claim 1, “a first strip,” “a second strip,” and “a filler strip” have been defined. Does the recitation “the strips” refer to all three of the strips or to just the first strip and second strip? Furthermore, what does “two or more individual strips” refer to? Are these strips selected from the “first strip,” “second strip,” and “filler strip” previously defined? Are the two or more individual strips distinct from all of the strips previously defined?
Claim 20 recites the limitation “the strip or strips,” there is insufficient antecedent basis for this limitation in the claim. Examiner notes that in parent claim 1, “a first strip,” “a second strip,” and “a filler strip” have been defined; to which of these strips does the 
	Claim 19 is rejected for depending upon a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 8-14, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neubauer et al (WO2015043951A1; hereafter “Neubauer”; reference is made to the machine translation provided with this Office Action).
Regarding Claim 1
Neubauer discloses: a method for producing a composite material by plating a band arrangement with a top side and a bottom side (Abstract: ln. 1-3; annotated fig. 1C), 
wherein the band arrangement comprises at least a first strip (1, fig. 1) and a second strip (2, fig. 1), which form between them a filling channel (annotated), 
wherein the band arrangement comprises at least one filler strip (3), 
wherein the abovementioned band arrangement is plated (ln. 130-133), 
wherein a part of the filler strip (3), during the plating, is extruded into the filling channel (fig. 1D).
Regarding Claim 2
Neubauer discloses: the method of claim 1.
Neubauer further teaches: that the filler strip (3) is disposed above the filling channel (as in Fig. 1C).

    PNG
    media_image1.png
    422
    1046
    media_image1.png
    Greyscale

Regarding Claim 3
Neubauer discloses: the method of claim 1.
Neubauer further teaches: that the filler strip (3) has a greater width than the filling channel (as in fig. 1C).
Regarding Claim 4
Neubauer discloses: the method of claim 1.
Neubauer further teaches that the band arrangement (fig. 1E) comprises more than two strips (1/2) and/or more than one filler strip (3), wherein the strips (1/2) form between them filling channels (as shown in fig. 1E; ln. 855-859; after plating, cutting takes place and the final band arrangements (11) each contain one first strip (1), one second strip (2) and one filler strip (3) located in the filler channel between the first/second strip (1/2)).
Regarding Claim 8
Neubauer discloses: the method of claim 1.
Neubauer further teaches that the material for the strip or strips (1/2) is selected from iron and nonferrous metals and their alloys and/or the material of the filler strip or filler strips is selected from iron and nonferrous metals (ln. 286-296; the first strip (1), second strip (2), and filler strip (3) are all made of copper, aluminum, aluminum-based alloys and/or copper based alloys).
Regarding Claim 9
Neubauer discloses: the method of claim 1.
Neubauer further teaches that the bottom side (annotated fig. 1C) of the band arrangement is formed by the strips (1/2) and the filling channel or filling channels (annotated).
Regarding Claim 10
Neubauer discloses: the method of claim 1.
Neubauer further teaches that the top side (annotated fig. 1C) of the band arrangement is formed completely by the filler strip or filler strips (3).
Regarding Claim 11
Neubauer discloses: the method of claim 1.
Neubauer further teaches that the top side of the band arrangement is formed only in some sections by the filler strip or filler strips (3; fig. 1D; Examiner notes that this claim limitation is met at least after plating has taken place).
Regarding Claim 12
Neubauer discloses: the method of claim 1.
Neubauer further teaches that the strips (1/2) have in the region of at least one filling channel (annotated fig. 1C) recesses (annotated) for receiving a part of the filler 
Regarding Claim 13
Neubauer discloses: the method of claim 1.
Neubauer further teaches that the strips (1/2) have in the region of at least one filling channel (annotated fig. 1C) recesses (annotated) for receiving a part of the filler strip (3), wherein the filler strip does not project from the plane formed by the strips on the top side (as shown in fig. 1D; Examiner notes that this claim limitation is met at least after plating has taken place).
Regarding Claim 14
Neubauer discloses: the method of claim 1.
Neubauer further teaches that at least one of the strips (1/2/3) is formed of two or more individual strips (11; ln. 855-859).
Regarding Claim 20
Neubauer discloses: the method of claim 8.
Neubauer further teaches that the material for the strip or strips (1/2) is selected from steel, special steel and nonferrous heavy metals, and/or the material for the filler strip or strips (3) is selected from steel, special steel, nonferrous metals, precious metals, aluminum and their alloys (ln. 295-296; the filler strip - i.e. “second strip” - may be made of Aluminum, while the first and second strips may be made of Copper).
Claims 5, 6-7 and 19 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Neubauer et al (WO2015043951A1; hereafter “Neubauer”; reference is made to the machine translation provided with this Office Action) as evidenced by NPL titled “The Engineering Toolbox . . .” (hereafter: “The Engineering Toolbox”).
Regarding Claim 5
Neubauer discloses: the method of claim 1.
Neubauer further teaches that the filler strip or filler strips (3) of the band arrangement have a lesser strength than the strips (1/2) of the band arrangement prior to the plating (ln. 295-296; the filler strip - i.e. “second strip” - may be made of Aluminum, while the first and second strips may be made of Copper).
Examiner notes that, as evidenced by The Engineering toolbox, the ultimate tensile strength of Aluminum is 110 MPa = 110 N/mm2 (Pg. 2), while the ultimate tensile strength of Copper is 220 MPa = 220 N/mm2 (Pg. 4). Thus, a filler strip made of Aluminum has a lesser strength than the first/second strips made of Copper. 
Regarding Claim 6
Neubauer discloses: the method of claim 1.
Neubauer further teaches that the filler strip or filler strips (3) of the band arrangement do not exceed a tensile strength of 300 N/mm2 prior to the plating (ln. 295-296; the filler strip - i.e. “second strip” - may be made of Aluminum).
Examiner notes that, as evidenced by The Engineering toolbox, the ultimate tensile strength of Aluminum is 110 MPa = 110 N/mm2 (Pg. 2).
Regarding Claim 7
Neubauer discloses: the method of claim 1.
Neubauer further teaches that the strips (1/2) of the band arrangement have a 2 (ln. 295-296; the first and second strips may be made of Copper).
Examiner notes that, as evidenced by The Engineering toolbox, the ultimate tensile strength of Copper is 220 MPa = N/mm2 (Pg. 4).
Regarding Claim 19
Neubauer discloses: the method of claim 5.
Neubauer further teaches that the strength difference is at least 50 N/mm2 tensile strength (ln. 295-296; the filler strip - i.e. “second strip” - may be made of Aluminum, while the first and second strips may be made of Copper).
Examiner notes that, as evidenced by The Engineering toolbox, the ultimate tensile strength of Aluminum is 110 MPa = 110 N/mm2 (Pg. 2), while the ultimate tensile strength of Copper is 220 MPa = N/mm2 (Pg. 4). Thus, the disclosed tensile strength difference is 110 N/mm2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed on the attached PTO-892 and not relied upon are cited to show 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L PARR whose telephone number is (303)297-4427.  The examiner can normally be reached on Monday - Thursday: 7:30 a.m. to 4:30 p.m. MT.
Examiner interviews are available via telephone, in-person, and video 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on (571)272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Katie L. Parr/Examiner, Art Unit 3725     

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725